689 S.E.2d 822 (2010)
In the Matter of Michael B. SESHUL, Jr.
No. S10Y0399.
Supreme Court of Georgia.
February 1, 2010.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman, Asst. General Counsel, Atlanta, for State Bar of Georgia.
Michael Seshul, for appellee.
PER CURIAM.
This disciplinary matter is before the Court on Special Master Rex R. Ruff's Report and Recommendation in which he recommends that the Court accept Respondent Michael B. Seshul, Jr.'s Petition for Suspension Pending Imposition of Final Discipline. For the reasons that follow, we reject the petition.
On March 31, 2009, Seshul entered a guilty plea in the Superior Court of Fulton County to one felony count of aggravated assault and one misdemeanor count of battery, for which he received a total sentence of five years in prison, with one year commuted to time served and the balance to be served on probation. Because the convictions appear to constitute violations of Rule 8.4(a)(2) and (3) of Bar Rule 4-102(d), the State Bar instituted proceedings under Bar Rule 4-106, and this Court appointed a special master. Seshul acknowledged service and filed the petition at issue here asserting that he has been unable to participate in the proceedings due to in-patient treatment at an out-of-state mental health facility that is required as a condition of his probation. Seshul argues that suspension pursuant to the petition would relieve the parties of the obligation to proceed with the disciplinary matter until he has completed treatment while ensuring that he has a meaningful opportunity to participate in the case. The State Bar raised no objections and asserted that acceptance of *823 the petition would be in the best interests of the Bar and the public.
Seshul's petition is expressly conditioned, however, on this Court's agreement that the imposition of any final discipline in this matter will be entered nunc pro tunc to the date of the interim suspension order. We cannot know now what the circumstances will be when the time comes to enter a final order, and we decline to cabin our future discretion in the manner urged by Seshul. Accordingly, we reject Seshul's petition, while noting that we would look favorably on a petition proposing an interim suspension without the nunc pro tunc condition attached.
Petition for interim suspension rejected.
All the Justices concur.